UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22660 Hatteras Variable Trust 8540 Colonnade Center Drive Suite 401 Raleigh, NC 27615 David Perkins 8540 Colonnade Center Drive Suite 401 Raleigh, NC 27615 Registrant's telephone number, including area code: 1-919-846-2324 Date of fiscal year end: 12/31 Date of reporting period: July 1, 2012 – April 26, 2013 Item 1. Proxy Voting Record. Hatteras Alpha Hedged Strategies Variable Fund The fund held no voting securities during the reporting period and did not vote any securities or have any securities that were subject to a vote during the reporting period. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Hatteras Variable Trust By (Signature and Title)*/s/ David Perkins David Perkins President Date
